Citation Nr: 0108425	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  96-43 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for major depression. 

3.  Entitlement to service connection for acne vulgaris or 
old varicella as a result of exposure to herbicides. 

4.  Entitlement to service connection for subcutaneous groin 
abscesses as a result of exposure to herbicides. 

5.  Entitlement to service connection for facial swelling as 
a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  

The issue of entitlement to service connection for post-
traumatic stress disorder requires additional development, 
and will be addressed in the remand that follows this 
decision. 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A January 1996 rating decision denied service connection 
for entitlement to service connection for the following five 
disorders:  post-traumatic stress disorder, major depression, 
acne vulgaris or old varicella as a result of exposure to 
herbicides, subcutaneous groin abscesses as a result of 
exposure to herbicides and facial swelling as a result of 
exposure to herbicides. 

3.  The veteran was notified of the January 1996 rating 
decision by letter dated February 5, 1996.  

4.  A notice of disagreement with respect to all five issues 
denied by the January 1996 rating decision was received in 
May 1996.  

5.  In June 1996, the RO issued a statement of the case 
addressing the five issues denied by the January 1996 rating 
decision. 

6.  The veteran did not file a substantive appeal as to the 
issues of entitlement to service connection for major 
depression, acne vulgaris or old varicella as a result of 
exposure to herbicides, subcutaneous groin abscesses as a 
result of exposure to herbicides or facial swelling as a 
result of exposure to herbicides either within 60 days of the 
June 1996 issuance of the statement of the case or within one 
year of the notice of the January 1996 rating decision.  


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issues of entitlement to service connection for major 
depression, acne vulgaris or old varicella as a result of 
exposure to herbicides, subcutaneous groin abscesses as a 
result of exposure to herbicides and facial swelling as a 
result of exposure to herbicides.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2000).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2000).  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs.  38 C.F.R. § 
20.305 (2000).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2000).  A decision as to the adequacy of allegations 
of error of fact or law in a substantive appeal will be made 
by the Board.  When the Board raises the issue of adequacy of 
the substantive appeal, the appellant and his representative, 
if any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question. The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  38 C.F.R. § 20.203 (2000).

With the above criteria in mind, the relevant facts will be 
summarized.  A January 1996 rating decision denied service 
connection for entitlement to service connection for the 
following five disorders:  post-traumatic stress disorder, 
major depression, acne vulgaris or old varicella as a result 
of exposure to herbicides, subcutaneous groin abscesses as a 
result of exposure to herbicides and facial swelling as a 
result of exposure to herbicides.  The veteran was notified 
of this decision by letter dated February 5, 1996.  A notice 
of disagreement with respect to all five issues denied by the 
January 1996 rating decision was received in May 1996.  On 
June 27, 1996, the RO issued a statement of the case 
addressing the five issues denied by the January 1996 rating 
decision.  Given the above, the veteran had until February 5, 
1997, to file a substantive appeal or a request for an 
extension of time concerning the five issues denied by the 
January 1996 rating decision.  38 C.F.R. § 20.302(b) (2000).  

In a letter accompanying the statement of the case, the 
veteran was advised that to perfect his appeal, he had to 
file a substantive appeal within 60 days or within the 
remainder of the one-year period from the date of the letter 
notifying him of the action he had appealed.  However, while 
a VA Form 9 received in September 1996 addressed the denial 
of the veteran's claim for service connection for post-
traumatic stress disorder, it did not address any of the 
other issues denied by the January 1996 rating decision.  No 
other written communication which can be construed as a 
substantive appeal with respect to the remaining four issues 
addressed by the January 1996 rating decision was received 
within 60 days of the June 1996 statement of the case or 
within the year after the notice of the January 1996 rating 
decision.   

In a letter dated November 17, 2000, the Board informed the 
veteran that the record did not reveal an adequate 
substantive appeal addressing the issues of entitlement to 
service connection for major depression, acne vulgaris or old 
varicella as a result of exposure to herbicides, subcutaneous 
groin abscesses as a result of exposure to herbicides or 
facial swelling as a result of exposure to herbicides.  By 
this letter, the Board also informed the veteran that he had 
60 days from the date of the letter to present a written 
argument or to request a hearing to present oral arguments as 
to why he felt his substantive appeal was adequate with 
respect to these issues.  No response to this letter has been 
received. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

To summarize, there is no document of record which could be 
construed as a timely substantive appeal addressing the 
issues of entitlement to service connection for major 
depression, acne vulgaris or old varicella as a result of 
exposure to herbicides, subcutaneous groin abscesses as a 
result of exposure to herbicides or facial swelling as a 
result of exposure to herbicides.  By letter dated in 
November 2000, the veteran was informed of the time period 
required for filing a timely substantive appeal, and the 
veteran was given 60 days to present argument or request a 
hearing.  No response to this letter is of record.  Thus, the 
Board finds that no adequate substantive appeal has been 
timely filed with respect to the issues of entitlement to 
service connection for major depression, acne vulgaris or old 
varicella as a result of exposure to herbicides, subcutaneous 
groin abscesses as a result of exposure to herbicides and 
facial swelling as a result of exposure to herbicides.  
Accordingly, the Board lacks jurisdiction with respect to 
these issues, and these claims must be dismissed.


ORDER

The claim for entitlement to service connection for major 
depression is dismissed. 

The claim for entitlement to service connection for acne 
vulgaris or old varicella as a result of exposure to 
herbicides is dismissed. 

The claim for entitlement to service connection for 
subcutaneous groin abscesses as a result of exposure to 
herbicides is dismissed.  

The claim for entitlement to service connection for facial 
swelling as a result of exposure to herbicides is dismissed.   

REMAND

As indicated, the issue of entitlement to service connection 
for post-traumatic stress disorder requires additional 
development. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the issue 
of entitlement to service connection for post-traumatic 
stress disorder is required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision with respect 
to this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this claim for entitlement to service connection 
for post-traumatic stress disorder is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the adjudication of the issue of entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the issue of entitlement to service connection 
for post-traumatic stress disorder.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



